EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made the 20th day of January, 2004,
by and between Access Worldwide Communications Inc., a Delaware corporation (the
“Company”), and Georges Andre (the “Employee”).

 

W I T N E S S E T H

 

WHEREAS, the Company wishes to assure itself of the services of the Employee,
and the Employee wishes to serve in the employ of the Company, upon the terms
and conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter set forth, the parties hereto, intending to be legally bound, hereby
agree as follows:

 

1. Employment, Term. The Company hereby employs the Employee on the terms
hereinafter set forth for a period commencing on January 1, 2004, and ending
three (3) years thereafter (the “Term”), unless sooner terminated in accordance
with the terms of this Agreement. Notwithstanding the foregoing, if not sooner
terminated in accordance with the terms of this Agreement, then on the third
anniversary of the date hereof and on each anniversary of the date hereof
thereafter, the Term shall be automatically extended for an additional twelve
(12) months unless either party, no later than thirty (30) days prior to the
applicable anniversary date, advises the other in writing of a desire not to
extend.

 

2. Position, Duties. The Employee shall serve as Chief Executive Officer of the
Company’s TelAc division, or in such other related capacity as may be assigned
by the Chief Executive Officer (“CEO”) of the Company or the CEO’s designee or
successor. Unless instructed otherwise by the CEO or the CEO’s designee or
successor, the Employee shall report to, and shall have such duties, objectives
and responsibilities consistent with the Employee’s position as shall be
assigned to the Employee by, the CEO, or the CEO’s designee or successor. The
Employee shall perform the Employee’s duties and responsibilities hereunder
faithfully and diligently, and shall devote the Employee’s full business time
and attention to the performance of the Employee’s duties and responsibilities
hereunder.

 

3. Compensation.

 

3.1 Base Salary. During the Term of this Agreement, in consideration of the
performance by the Employee of the services set forth in Section 2 and the
Employee’s observance of the other covenants set forth herein, the Company shall
pay the Employee, and the Employee shall accept, a base salary at the rate of
$250,000.00 per annum, payable in accordance with the standard payroll practices
of the Company. The Employee may be entitled to receive merit increases in base
salary during the Term hereof in such amount and at such times as shall be
determined by the CEO, in the CEO’s sole discretion, subject to approval of the
Board of Directors of the Company. In no event shall the failure to grant any
such increase (or the amount of any such increase) give rise to a claim by the
Employee under this Agreement.

 

1



--------------------------------------------------------------------------------

3.2 Bonus. The Employee may be eligible to receive an annual discretionary bonus
in such actual amount and based on such criteria as may be established by the
CEO in the CEO’s sole and absolute discretion, subject to approval of the Board
of Directors of the Company in its discretion. Any bonus awarded hereunder shall
be paid contemporaneously with other discretionary bonuses paid to similarly
situated employees of the Company, unless otherwise directed by the CEO.

 

4. Expense Reimbursement. During the Term of the Employee’s employment by the
Company pursuant to this Agreement, the Company shall reimburse the Employee for
all reasonable and necessary out-of-pocket expenses incurred by the Employee in
connection with the performance of the Employee’s duties hereunder, upon the
presentation of proper accounts therefor in accordance with the Company’s
policies, so long as such reasonable and necessary expenses are also consistent
with the Company’s policies, practices, and procedures as may be in effect at
the time.

 

5. Other Benefits. During the Term of the Employee’s employment by the Company
pursuant to this Agreement, the Employee shall be entitled to receive three (3)
weeks paid vacation time per annum (which shall not carry forward year-to-year
and are not otherwise compensable); shall receive an automobile allowance of
$800.00 per month; and shall be entitled to such other benefits (including
without limitation customary medical, dental, vision, and other insurance) as
are from time to time made available to other similarly situated employees of
the Company, on the same terms as are available to such similarly situated
employees, it being understood that the Employee shall be required to make the
same contributions and payments in order to receive any of such benefits as may
be required of such similarly situated employees.

 

6. Termination of Employment.

 

6.1 Death. In the event of the death of the Employee during the Term of this
Agreement, the Company shall pay to the estate or other legal representative of
the Employee (i) the salary provided for in Section 3.1 (at the annual rate then
in effect) accrued to the Employee’s date of death and not theretofore paid, and
(ii) if a discretionary bonus under Section 3.2 has been awarded and approved,
but not yet paid, the discretionary bonus so awarded and approved but not yet
paid, pro-rated through the Employee’s date of death. Neither the estate nor
other legal representative of the Employee shall have any further rights under
this Agreement.

 

6.2 Disability. If the Employee shall become incapacitated by reason of
sickness, accident or other physical or mental disability and shall for a period
of thirty (30) consecutive days be unable to perform the Employee’s normal
duties hereunder, with or without reasonable accommodation, the employment of
the Employee hereunder may be terminated by the Company upon ten (10) days’
prior written notice to the Employee. Promptly after such termination, the
Company shall pay to the Employee (i) the salary provided for in Section 3.1 (at
the annual rate then in effect) accrued to the date of such termination and not
theretofore paid, and (ii) if a discretionary bonus under Section 3.2 has been
awarded and approved, but not yet paid, the discretionary bonus so awarded and
approved but not yet paid, pro-rated through the date of such termination.
Neither the Employee nor the Company shall have any further rights or
obligations under this Agreement, except as provided in Sections 7, 8, 9 and 10.

 

2



--------------------------------------------------------------------------------

6.3 Due Cause. The employment of the Employee hereunder may be terminated by the
Company at any time during the Term of this Agreement for Due Cause (as
hereinafter defined). In the event of such termination, the Company shall pay to
the Employee the salary provided for in Section 3.1 (at the annual rate then in
effect) accrued to the date of such termination and not theretofore paid the
Employee, and, after the satisfaction of any claim of the Company against the
Employee arising as a direct and proximate result of such Due Cause, neither the
Employee nor the Company shall have any further rights or obligations under this
Agreement, except as provided in Sections 7, 8, 9 and 10. For purposes of this
Agreement, the term “Due Cause” shall be defined as (i) the inability of the
Employee, for any reason other than authorized vacation, to perform the
Employee’s duties under this Agreement for a period of twenty (20) consecutive
business days; (ii) dishonesty; (iii) theft; (iv) conviction of a felony; (v)
any breach of, or failure to perform under or in accordance with, this
Agreement; (vi) the failure of the Employee, for any reason, within five (5)
calendar days after receipt by the Employee of a written notice from the
Company, to correct, cease, or otherwise alter any conduct or failure to act by
the Employee which the Company, in its reasonable discretion, considers
insubordination or which the Company considers material to its operation; (vii)
failure of either the Company or the TelAc division of the Company to achieve
positive EBITDA for a period of three (3) consecutive months; and (viii) any
other act, omission, or series or combination of same, which the law recognizes
as constituting “cause” for termination of employment.

 

6.4 Other Termination by the Company. The Company may terminate the Employee’s
employment prior to the expiration of the Term of this Agreement for whatever
reason it deems appropriate; provided, however, that in the event that such
termination is not pursuant to Sections 6.1, 6.2, or 6.3, the Company shall
continue to pay to the Employee (or the Employee’s estate or other legal
representative in the case of the death of the Employee subsequent to such
termination), (i) the salary provided for in Section 3.1 (at the annual rate
then in effect), in the same periodic installments as the Employee’s annual
salary was until then paid, until the earlier of (a) the then scheduled
expiration of the Term hereof, (b) nine (9) months following the date of
termination, or (c) the date on which the Employee commences employment (whether
as an employee, independent contractor, or otherwise) with another employer, and
(ii) if a discretionary bonus under Section 3.2 has been awarded and approved,
but not yet paid, the discretionary bonus so awarded and approved but not yet
paid, pro-rated through the date of such termination. Neither the Employee nor
the Company shall have any further rights or obligations under this Agreement,
except as provided in Sections 7, 8, 9 and 10.

 

6.5 Termination by the Employee. This Agreement may be terminated by the
Employee, at any time. In the event such termination is for Good Reason within
thirty (30) days of a Change of Control (as such terms are hereinafter defined),
then the Company shall continue to pay to the Employee (or his estate or other
legal representative in the case of the death of the Employee subsequent to such
termination), (i) the salary provided for in Section 3.1 (at the annual rate
then in effect), in the same periodic installments as his annual salary was
until then paid, until the earlier of (x) the then scheduled expiration of the
term hereof or (y) twelve (12) months following the date of such termination,
and (ii) if a discretionary bonus under Section 3.2

 

3



--------------------------------------------------------------------------------

has been awarded and approved for the current year, but not yet paid, the
discretionary bonus so awarded and approved but not yet paid, pro-rated through
the date of such termination (provided, however, that if no such discretionary
bonus has been awarded and approved for the current year, but such a
discretionary bonus had been awarded, approved, and paid for the immediately
preceding year, then the Employee shall receive an amount equal to the
immediately preceding year’s discretionary bonus, reduced by pro-ration through
the date of termination). In the event the Employee’s employment hereunder is
terminated by the Employee for any reason other than Good Reason, the Company
shall pay to the Employee the salary provided for in Section 3.1 (at the annual
rate then in effect) accrued to the date of such termination and not theretofore
paid the Employee. In either case, after the satisfaction of any claim the
Company may have against the Employee arising during Employee’s employment with
the Company, neither the Employee nor the Company shall have any further rights
or obligations under this Agreement, except as provided in Sections 7, 8, 9 and
10. As used herein, the term “Good Reason” shall mean (i) a reduction in the
Employee’s annual base salary; or (ii) a change in the Employee’s duties and
responsibilities which represents a substantial reduction of the duties and
responsibilities which existed immediately prior thereto or the assignment to
the Employee of any substantial new duties or responsibilities inconsistent with
those which existed immediately prior thereto; or (iii) the requirement by the
Company that the Employee (without the consent of the Employee) work out of a
location more than fifty (50) miles away from the Employee’s then-current work
location, except for reasonably required travel on the Company’s business. For
purposes of this Agreement, a “Change in Control” shall be deemed to occur (1)
on the effective date of any merger, consolidation, or reorganization which
results in the holders of the outstanding voting securities of the Company
(determined immediately prior to such merger or consolidation) owning less than
an majority of the outstanding voting securities of the surviving corporation
(determined immediately following such merger or consolidation), or any sale or
transfer by the Company of all or substantially all of its assets; or (2) on the
date of closing of any tender offer or exchange offer for, or the acquisition,
directly or indirectly, by any person or group of, all or a majority of the then
outstanding voting securities of the Company. Notwithstanding the foregoing, a
Change in Control shall not be deemed to occur if the Company either merges or
consolidates with or into another company or sells or disposes of all or
substantially all of its assets to another company, if such merger,
consolidation, sale or disposition is in connection with a corporate
restructuring wherein the stockholders of the Company immediately before such
merger, consolidation, sale, or disposition own, directly or indirectly,
immediately following such merger, consolidation, sale, or disposition at least
a majority of the combined voting power of all outstanding classes of securities
of the Company resulting from such merger or consolidation, or to which the
Company sells or disposes of its assets, in substantially the same proportion as
their ownership in the Company immediately before such merger, consolidation,
sale, or disposition.

 

6.6 Rights to Benefits. Upon termination of employment under any provision
contained in this Section 6, rights and benefits of the Employee, the Employee’s
estate or other legal representative under the employee benefit plans and
programs of the Company, if any, will be determined in accordance with the terms
and provisions of such plans and programs. Neither the Employee nor the Company
shall have any further rights or obligations under this Agreement, except as
provided in Sections 7, 8, 9 and 10.

 

4



--------------------------------------------------------------------------------

7. Confidential Information.

 

7.1 (a) The Employee shall, during the Employee’s employment with the Company
and at all times thereafter, treat all confidential material (as hereinafter
defined) of the Company or any of the Company’s subsidiaries, affiliates or
parent entities (the Company and the Company’s subsidiaries, affiliates and
parent entities being hereinafter collectively referred to as the “Company
Group”) confidentially. The Employee shall not, without the prior written
consent of the CEO, disclose such confidential material, directly or indirectly,
to any party, who at the time of such disclosure is not an employee or agent of
any member of the Company Group, or remove from the Company’s premises any notes
or records relating thereto, copies or facsimiles thereof (whether made by
electronic, electrical, magnetic, optical, laser, acoustic or other means), or
any other property of any member of the Company Group. The Employee agrees that
all confidential material, together with all notes and records of the Employee
relating thereto, and all copies or facsimiles thereof in possession of the
Employee (whether made by the foregoing or other means) are the exclusive
property of the Company.

 

(b) For the purposes hereof, the term “confidential material” shall mean all
information in any way concerning the activities, business or affairs of any
member of the Company Group or any of the customers of any member of the Company
Group, including, without limitation, information concerning trade secrets,
together with all sales and financial information concerning any member of the
Company Group and any and all information concerning projects in research and
development or marketing plans for any products or projects of the Company
Group, and all information concerning the practices and customers of any member
of the Company Group; provided however, that the term “confidential material”
shall not include information which becomes generally available to the public
other than as a result of a disclosure by the Employee.

 

7.2 Promptly upon the request of the Company, the Employee shall deliver to the
Company all confidential material relating to any member of the Company Group in
the possession of the Employee without retaining a copy thereof (provided,
however, that the Employee shall be entitled to retain a list of such
confidential material so long as the form of such list is reasonably acceptable
to the Company), unless, in the written opinion of counsel for the Company
delivered to the Employee, either returning such confidential material or
failing to retain a copy thereof would violate any applicable Federal, state,
local or foreign law, in which event such confidential material shall be
returned without retaining any copies thereof as soon as practicable after such
counsel advises in writing to the Employee that the same may be lawfully done.

 

7.3 In the event that the Employee is required, by oral questions,
interrogatories, requests for information or documents, subpoena, civil
investigative demand or similar process, to disclose any confidential material
relating to any member of the Company Group, the Employee shall provide the
Company with prompt notice thereof so that the Company may seek an appropriate
protective order and/or waive compliance by the Employee with the provisions
hereof.

 

5



--------------------------------------------------------------------------------

8. Non-Competition.

 

8.1 The Employee acknowledges that the services to be rendered by the Employee
to the Company are of a special and unique character. The Employee agrees that,
in consideration of the Employee’s employment hereunder, the Employee will not,
directly or indirectly, (a) so long as the Employee is employed pursuant to this
Agreement and for twelve (12) months thereafter, engage, whether as principal,
agent, investor, distributor, representative, stockholder, employee, consultant,
volunteer or otherwise, with or without pay, in any activity or business
venture, which is competitive with the business of the Company or any other
members of the Company Group; or (b) so long as the Employee is employed
pursuant to this Agreement and for two (2) years thereafter, (x) solicit or
entice or endeavor to solicit or entice away any of the clients or customers of
any member of the Company Group, either on the Employee’s own account or for any
other person firm, corporation or organization, (y) solicit or entice or
endeavor to solicit or entice away from any member of the Company Group any
person who was or is at the time of solicitation, a director, officer, employee,
agent or consultant of such member of the Company Group, on the Employee’s own
account or for any person, firm, corporation or other organization, whether or
not such person would commit any breach of such person’s contract of employment
by reason of leaving the service of such member of the Company Group, or (z)
employ any person who was or is at the time of the solicitation, a director,
officer or employee of any member of the Company Group or any person who is or
may be likely to be in possession of any confidential information or trade
secrets relating to the business of any member of the Company Group; or (c) at
any time make any statement, or engage in any act or omission, which might
reasonably be expected to disparage or impair the business and/or reputation of
any member of the Company Group.

 

8.2 The Employee and the Company agree that if, in any proceeding, the court or
authority shall refuse to enforce the covenants herein set forth because such
covenants cover too extensive a geographic area or too long a period of time,
any such covenant shall be deemed appropriately amended and modified in keeping
with the intention of the parties to the maximum extent permitted by law.

 

8.3 The Employee expressly acknowledges and agrees that the covenants and
agreements set forth in this Section 8 are reasonable in all respects, and
necessary in order to protect, maintain and preserve the value and goodwill of
the Company Group, as well as the proprietary and other legitimate business
interests of the members of the Company Group. The Employee acknowledges and
agrees that the covenants and agreements of the Employee set forth in this
Section 8 constitute a significant part of the consideration given by the
Employee to the Company in exchange for the salary and benefits provided for in
this Agreement, and are a material reason for such payment.

 

9. Intellectual Property.

 

9.1 Any and all intellectual property, inventions or software made, developed or
created by the Employee (a) during the Term of this Agreement or (b) within a
period of one (1) year after the termination of the Employee’s employment with
the Company, which reasonably relate to services rendered by the Employee to the
Company during the Term of the Employee’s employment by the Company (each, an
“Invention”), whether at the request or suggestion of the Company or otherwise,
whether alone or in conjunction with others, and

 

6



--------------------------------------------------------------------------------

whether during regular working hours or otherwise, shall be promptly and fully
disclosed by the Employee to the CEO and/or the Board of Directors of the
Company and shall be the Company’s exclusive property as against the Employee,
and the Employee shall promptly deliver to the CEO and/or the Board of Directors
all papers, drawings, models, data and other material relating to any Invention
made, developed or created by the Employee as aforesaid.

 

9.2 The Employee hereby expressly acknowledges and agrees that any Invention
developed or created by the Employee during the Term of this Agreement which
reasonably relates to services rendered by the Employee to the Company during
the Employee’s employment by the Company shall be considered “works made for
hire” within the meaning of the Copyright Act of 1976, as amended (17 U.S.C. §
101). Each such Invention as well as all copies of such Invention in whatever
medium fixed or embodied, shall be owned exclusively by the Company as of the
date of creation.

 

9.3 The Employee shall, upon the Company’s request and without any payment
therefor, execute any documents necessary or advisable in the opinion of the
Company’s counsel to direct issuance of patents or copyrights of the Company
with respect to such Invention as are to be in the Company’s exclusive property
as against the Employee under this Section 9 or to vest in the Company title to
such inventions as against the Employee, the expense of securing any such patent
or copyright, to be borne by the Company. In addition, the Employee agrees not
to file any patent, copyright or trademark applications related to such
Invention.

 

10. Equitable Relief. In the event of a breach or threatened breach by the
Employee of any of the provisions of Sections 7, 8, or 9 of this Agreement, the
Employee hereby consents and agrees that the Company shall be entitled to
pre-judgment injunctive relief or similar equitable relief restraining the
Employee from committing or continuing any such breach or threatened breach or
granting specific performance of any act required to be performed by the
Employee under any of such provisions, without the necessity of showing any
actual damage or that money damages would not afford an adequate remedy and
without the necessity of posting a bond or other security. The parties hereto
hereby consent to the jurisdiction of the federal courts located in the Southern
District of Florida and the state courts located in such District for any
proceedings under this Section 10. Nothing herein shall be constructed as
prohibiting the Company from pursuing any other remedies at law or in equity
which it may have.

 

11. Successors and Assigns.

 

11.1 Assignment by the Company. The Company may assign this Agreement to any
member of the Company Group or successor to the Company, and the Employee hereby
consents to such assignment.

 

11.2 Assignment by the Employee. The Employee may not assign this Agreement or
any part hereof.

 

7



--------------------------------------------------------------------------------

12. Governing Law. This Agreement shall be deemed a contract made under, and for
all purposes shall be construed in accordance with, the laws of the State of
Florida applicable to contracts to be performed entirely within such State.

 

13. Entire Agreement. This Agreement contains all the understandings and
representations between the parties hereto pertaining to the subject matter
hereof and supersedes, in their entirety, all undertakings and agreements,
whether oral or in writing, if there by any, previously entered into by them
with respect to employment, severance, and any and all other matters set forth
or reasonably contemplated herein.

 

14. Modification and Amendment; Waiver. The provisions of the Agreement may be
modified, amended or waived, but only upon the written consent of the party
against whom enforcement of such modification, amendment or waiver shall be
effective only to the extent set forth in such writing. No delay or failure on
the part of any party hereto in exercising any right, power or remedy hereunder
shall effect or operate as a waiver thereof, nor shall any single or partial
exercise thereof or any abandonment or discontinuance of steps to enforce such
right, power, or remedy preclude any further exercise thereof or of any other
right, power or remedy.

 

15. Notices. Any notices, demands or other communication given in connection
herewith shall be in writing and be deemed given (i) when personally delivered,
(ii) sent by facsimile transmission to a number provided in writing by the
addressee and a confirmation of the transmission is received by the sender or
(iii) three (3) days after being deposited for delivery with a recognized
overnight courier, such as FedEx, with directions to deliver within three (3)
days, and addressed or sent, as the case may be, to the address or facsimile
number set forth below or to such other address or facsimile number as such
party may designate in accordance herewith:

 

      When the Company is the intended recipient:

 

Access Worldwide Communications, Inc.

Attention: President and Chief Executive Officer

4950 Communications Avenue

   

Suite 300

   

Boca Raton, Florida 33431

   

Facsimile No

--------------------------------------------------------------------------------

   

 

      When the Employee is the intended recipient:

 

Georges Andre

   

 

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

   

Facsimile:

--------------------------------------------------------------------------------

   

 

16. Severability. Should any provision of this Agreement be held by a court of
competent jurisdiction to be enforceable only if modified, such holding shall
not affect the validity of the remainder of this Agreement, the balance of which
shall continue to be binding

 

8



--------------------------------------------------------------------------------

upon the parties hereto with any such modification to become a part hereof and
treated as though originally set forth in this Agreement. The parties further
agree that any such court is expressly authorized to modify any such
unenforceable provision of this Agreement in lieu of severing such unenforceable
provision this Agreement in its entirety, whether by rewriting the offending
provision, deleting any or all of the offending provision, adding additional
language to this Agreement, or by making such other modifications as it deems
warranted to carry out the intent and agreement of the parties as embodied
herein to the maximum extent permitted by law. The parties expressly agree that
this Agreement as so modified by the court shall be binding upon and enforceable
against each of them. In any event, should one or more of the provisions of this
Agreement be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provisions
hereof, and if such provision or provisions are not modified as provided above,
this Agreement shall be construed as if such invalid, illegal or unenforceable
provisions had never been set forth herein.

 

17. Survivorship. The respective rights and obligations of the parties hereunder
shall survive any termination of this Agreement to the extent necessary to the
intended preservation of such rights and obligations.

 

EXECUTED AS OF THE DATE FIRST ABOVE WRITTEN:

 

For the Company

 

For the Employee

By:

 

 

--------------------------------------------------------------------------------

  By:  

 

--------------------------------------------------------------------------------

           

Georges Andre

Title:

 

 

--------------------------------------------------------------------------------

       

 

9